FILED
                           NOT FOR PUBLICATION                             NOV 02 2015

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-16370

              Plaintiff - Appellee,              D.C. No. 2:12-cv-00105-DGC

  v.
                                                 MEMORANDUM*
LEONARDO CORNEJO-REYNOSO,

              Claimant - Appellant,

  And

$2,164,341.00 IN US CURRENCY,

              Defendant.


                   Appeal from the United States District Court
                            for the District of Arizona
                   David G. Campbell, District Judge, Presiding

                           Submitted October 21, 2015**
                             San Francisco, California




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: BLACK,*** CLIFTON, and N.R. SMITH, Circuit Judges.

      Leonardo Cornejo-Reynoso appeals the district court’s judgment in favor of

the Government in this civil forfeiture action regarding $2,164,431.00 in United

States currency. We affirm.

      The district court did not err in denying Cornejo’s motion to permit him to

appear for a deposition remotely from Mexico by a video conference. “A district

court has wide discretion to establish the time and place of depositions.” Hyde &

Drath v. Baker, 24 F.3d 1162, 1166 (9th Cir. 1994). A video deposition may have

been ordered in United States v. Li, 2013 WL 6729895 (D. Ariz. December 19,

2013), but that decision was based on different facts and was not binding precedent

for other district courts, in any extent. In this case, the Government secured parole

documents for Cornejo to re-enter the United States on multiple occasions, but he

refused to avail himself of the opportunity to appear.

      The district court did not err in sanctioning Cornejo when the court “did not

make [it] as easy as possible for him to be deposed.” Hyde & Drath, 24 F.3d at

1167. “The Court of Appeals . . . will overturn a [district court imposed] sanction

only [when] it was clearly outside the acceptable range of sanctions.” Rio Props.,



        ***
            The Honorable Susan H. Black, Senior Circuit Judge for the U.S.
Court of Appeals for the Eleventh Circuit, sitting by designation.

                                          2
Inc. v. Rio Int’l Interlink, 284 F.3d 1007, 1022 (9th Cir. 2002). Sanctions are

appropriate where the violation is “due to willfulness, bad faith, or fault of the

party.” United States v. Kahaluu Constr. Co., Inc., 857 F.2d 600, 603 (9th Cir.

1988). The record is clear and undisputed that Cornejo did not attend his court-

ordered deposition. Prohibiting Cornejo from submitting testimony was within the

acceptable range of Rule 37 sanctions.

        The district court correctly granted summary judgment in favor of the

Government. The combination of evidence, including the one-way Budget rental

truck agreement, the large amount of cash and the way it was packaged, and the

alert to the cash by a narcotics canine, all demonstrated a substantial connection to

drug trafficking.

        When the burden shifted to Cornejo, he failed to demonstrate a lawful source

of the currency. While at one time he may have possessed $2.8 million lawfully

from the sale years before of the Chula Vista apartment complex, he filed for

bankruptcy just one year prior to the seizure and swore, under penalty of perjury,

that he possessed only $37,775 in personal property and approximately $1,500 in

cash.

        AFFIRMED.



                                           3